DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/222729 has claims 1-12, 14 and 16-18, 20, and 22-24 pending.  
Claim 13, 15, 19, and 21 has been cancelled. 
Claim 22-24 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The amendments to independent claims 1, 18, and 20 have changed the scope of the claims.
As aforementioned, Examiner construes each claimed element with plain language and broadest reasonable interpretation. Examiner chooses to interpret that each element is individual and not related to the others. 
Therefore, the claimed element is not closed in interpretation, and is not directed solely to Applicant’s invention. 
Examiner applied prior art below, consistent with the broadest, reasonable interpretation of the claims. 
Claims 1-3, 6-8, 13-14, 16, 18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grube et al. (Pub. No. US2014/0281817 published on September 18, 2014; hereinafter Grube) in view of Yan et al. (Pub. No. US2013/0232504 published on September 5, 2013; hereinafter Yan) in view of Hajiaghayi et al. (Pub. No. US2012/0275344 published on November 1, 2012; hereinafter Hajiaghayi).
Regarding claims 1 and 20, Grube discloses the following: 
(Currently Amended) A device comprising: 
a processor; and 
(Grube discloses a processor, e.g. “The processing module may be a single processing device or a plurality of processing devices. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions” [0039])
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations,
(Grube discloses a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations [0039; Claim 19 of Grube], e.g. “The processing module may have an associated memory and/or memory element, which may be a single memory device, a plurality of memory devices, and/or embedded circuitry of the processing module. Such a 
the operations comprising: 
receiving a first request for processing of a first task, the first request including a first estimated central processing unit utilization for the first task and a first estimated memory utilization for the first task, the first task comprising accessing at least a portion of a file stored in a distributed data storage system;
(Grube teaches receiving a first request for processing of a first task, e.g. “the DS processing coordinates the determination of DS units to store slices to by way of a solicitation method described below. In other words, the DS processing requests that the DS units determine their participation in storing data rather than the DS processing making the participation determination” [0094], the first request including a first estimated central processing unit utilization, e.g. “target DS units that are estimated to at least meet the requirements” [0097], for the first task such as one of the slice commands [0057], e.g. “Each of the DS units 36 includes a processing module and memory” [0039], and a first estimated memory utilization, e.g. “estimated sufficient memory” [0097], for the first task or command [0056-0057, 0097, 0203], the first task comprising accessing at least a portion/slice of a file [0056-0057] stored in a distributed data storage system [0209-0211] containing one or more DS units 36 – as evidenced by “a number of slices (e.g., the number that a data segment of a data file and/or data block is partitioned into for distributed storage)” [0043]. 
For further evidence of accessing at least a portion of a file stored in a distributed storage system, teachings of Grube are as follows: 
“The DS processing unit 16 performs the DS processing 34 to identify the DS units 36 storing the slices of the data file and/or data block based on the read command. The DS processing unit 16 access the requested data” [0056]
“Assuming that the user device is authorized to access the requested data, the DS processing unit 16 issues slice read commands to at least a threshold number of the DS units 36 storing the requested data (e.g., to at least 10 DS units for a 16/10 error coding scheme). Each of the DS units 36 receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit 16” [0057]
For visual evidence of the requesting device, the DS processing management unit, and the distributed data storage system, please see FIG. 1 below: 

    PNG
    media_image1.png
    517
    670
    media_image1.png
    Greyscale

[FIG. 1])
receiving a respective central processing unit capacity and a respective memory capacity of each of a plurality of sub-data routers, the plurality of sub-data routers including at least a first sub-data router; 
(Grube teaches receiving a respective central processing unit capacity, e.g. “a sufficient number of DS units that will meet the sequence needs and meet the functional and performance requirements” [0100] and the “DS unit determines its availability based on one or more of the metadata, DS unit status” [0106], and a respective memory capacity, “e.g., how much memory is available” [0099], of each of a plurality of sub-data routers, e.g. “The router includes the DS processing 34, a slice memory 262, a routing engine 264, a routing table 266, and a router interface 268” [0211], the plurality of sub-data routers including at least a first sub-data router [FIG. 17, routers 1 thru 4])
wherein the first estimated memory utilization comprises an estimated quantity of memory that at least one central processing unit of the first-sub data router is to use for at least instructions and data for the processing of the first task, the processing of the first task comprising sending instructions to at least one data node of the distributed data storage system to perform at least one function associated with the accessing of the at least the portion of the file stored in the distributed data storage system in accordance with the first task;
(Grube teaches that the first estimated memory utilization comprises an estimated quantity of memory or “estimated sufficient memory” that at least one “central processing unit” [0039] belonging to a DS unit of the first-sub data router [0147, 0209-0225; FIG. 17, All Elements; FIG. 18, All Elements] such as “a router connecting DS unit functions” [0147], is to use for at least instructions/commands and data for the processing of the first task [0056-0057, 0097, 0147], the processing of the first task comprising sending instructions , e.g. “issues slice read commands” [0057], to at least one data node or DS unit of the distributed data storage system e.g. “Each of the DS units 36 includes a processing module and memory” [0039], to perform at least one function [0057-0058], e.g. a DS unit performs a sequence of 
“The router DS processing determines if the affiliation request response message is favorable (e.g., favorable=yes and/or agree) 292. The method branches back to the step of the router DS processing determining the routing table when the router DS processing determines that the affiliation request response message is not favorable 284” [0238]
“The router DS processing saves the affiliation to the DS unit in the routing table, slice memory, and/or DSN memory when the router DS processing determines that the affiliation request response message is favorable 294” [0239]
For visual evidence of the DS processing management unit, the sub-data routers, and the distributed data storage system, please see FIG. 17 and FIG. 18 below: 

    PNG
    media_image2.png
    505
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    603
    media_image3.png
    Greyscale

[FIG. 17 and FIG. 18])


However, Grube does not disclose the following:
determining that the first sub-data router has a lowest central processing unit capacity from among the plurality of sub- data routers that is sufficient to accommodate the first estimated central processing unit utilization for the first task; 
Nonetheless, this feature would have been made obvious, as evidenced by Yan.
(Yan teaches determining that the first sub-data router has a lowest central processing unit capacity, e.g. “sufficient processing capacity” [0041], from among the plurality of sub-data routers, e.g. “selecting the lowest-indexed capacity quota 36 on that SSC 72” [0070], that is sufficient to accommodate the first estimated central processing unit utilization for the first task, e.g. “the control circuit 18 is configured to fill the capacity quotas 36 that are within the allocable jobs capacity 34 on any one of the active processing units 14 according to a quota 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube with the teachings of Yan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the determining step of Yan with respect to the CPU capacities and memory capacities of Grube. 
The motivation would have been to benefit from “the overall allocation strategy” [0070 – Yan].

However, Grube in view of Yan does not disclose the following:
(1)	determining that the first sub-data router has a memory capacity that is sufficient to accommodate the first estimated memory utilization for the first task; and 
(2)	sending the first task to the first sub-data router based on the determining that the first sub-data router has the lowest central processing unit capacity that is sufficient and the determining that the first sub-data router has the memory capacity that is sufficient, 
Nonetheless, this feature would have been made obvious, as evidenced by Hajiaghayi - 2012.
(1) (Hajiaghayi - 2012 teaches determining that the first sub-data router has a memory capacity that is sufficient to accommodate the first estimated memory utilization for the first VPE router task, e.g. “using the selected VPEs to populate a data structure D(i,m,c), which defines the minimum memory usage required to serve (m) VPEs (items) from VPNs 1 through (i) at a bandwidth usage cost (c). Finally, the best spoke-to-hub assignment solution whose memory 
(2) (Hajiaghayi - 2012 teaches sending the first task, e.g. to serve a VPN [Abstract], to the first sub-data router has the lowest central processing unit capacity [Abstract; 0054-0055] based on the determining that the first sub-data router is associated with the lowest central processing unit capacity that is sufficient [0025, 0057, 0069] and the determining that the first sub-data router has the memory capacity that is sufficient [0055]. 
Hajiaghayi provides evidence of processing unit capacity, as follows: “b) the utilization cost indicative of the capacities of the physical PE routers used by the VPNs; ... Utilization costs are a function of multiple router resources including the memory utilization that is driven by … the central processing unit (CPU) utilization that is driven by border gateway protocol (BGP) sessions” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan with the teachings of Hajiaghayi - 2012. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this determining step of Hajiaghayi – 2012 with respect the estimated resource utilization for the first task of Grube in view of Yan. 
The motivation would have been to benefit from a “hub selection process” [0054 – Hajiaghayi – 2012].
Regarding claims 2 and 22, Grube in view of Yan in view of Hajiaghayi discloses the following: 
wherein the operations further comprise: 
receiving a second request to process a second task, the second request including a second estimated central processing unit utilization for the second task and a second estimated memory utilization for the second task.  
Grube teaches receiving a second request, e.g. one of the requests [0094], to process a second task or second command [0056], the second request including a second estimated central processing unit utilization for the second task [0039, 0057, 0094] and a second estimated memory utilization for the second task [0094, 0097])
Regarding claims 3 and 23, Grube does not disclose the following: 
wherein the operations further comprise: 
determining, in accordance with the sending of the first task to the first sub-data router, that a second sub-data router of the plurality of sub-data routers has a current lowest central processing unit capacity from among the plurality of sub-data routers that is sufficient to accommodate the second estimated central processing unit utilization for the second task; 
Nonetheless, this feature would have been made obvious, as evidenced by Yan.
(Yan teaches determining, in accordance with the sending of the first task to the first sub-data router, a second sub-data router [0094-0096, 0098] of the plurality of sub-data routers [0030] has a lowest central processing unit capacity [0070] from among the plurality of sub- data routers that is sufficient to accommodate the second estimated central processing unit utilization for the second task [0051])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube with the teachings of Yan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Yan, in accordance with the second task of Grube. 
The motivation would have been the same as that of claim 1.

However, Grube in view of Yan does not disclose the following:
(1) 	determining that the second sub-data router has a memory capacity that is sufficient to accommodate the second estimated memory utilization for the second task; and 
(2) 	sending the second task to the second sub-data router based on the determining that the second sub-data router has the current lowest central processing unit capacity that is sufficient and the determining that the second sub-data router has the memory capacity that is sufficient.  
Nonetheless, this feature would have been made obvious, as evidenced by Hajiaghayi - 2012.
(1) (Hajiaghayi - 2012 teaches determining that the second sub-data router has a memory capacity that is sufficient to accommodate the second estimated memory utilization for the second task [0055])
(2) (Hajiaghayi - 2012 teaches sending the second task, e.g. to serve a VPN [Abstract], to the second sub-data router [Abstract; 0054-0055] based on the determining that the second sub-data router has the current lowest central processing unit capacity that is sufficient [0025, 0057, 0069] and the determining that the second sub-data router has the memory capacity that is sufficient [0055]. 
Hajiaghayi provides evidence of processing unit capacity, as follows: “b) the utilization cost indicative of the capacities of the physical PE routers used by the VPNs; ... Utilization costs are a function of multiple router resources including the memory utilization that is driven by … the central processing unit (CPU) utilization that is driven by border gateway protocol (BGP) sessions” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan with the teachings of Hajiaghayi - 2012. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Hajiaghayi – 2012, in accordance with the second task of Grube in view of Yan.
The motivation would have been the same as that of claim 1.
Regarding claim 6, Grube in view of Yan in view of Hajiaghayi – 2012 disclose the following: 
wherein the device comprises a first task handler, and wherein the sending of the first task to the first sub-data router is in accordance with a priority of assignment between the first task handler and a second task handler.  
(Grube teaches that the device comprises a first task handler, e.g. “the DS processing unit 16 creates a unique slice name and appends it to the corresponding slice 42-48” [0051] with consideration that the tasks are slice commands [0057], and wherein the sending of the first task to the first sub-data router [0147] is in accordance with a priority of assignment between the first task handler and a second task handler [0146-0148])
Regarding claim 7, Grube in view of Yan in view of Hajiaghayi – 2012 disclose the following: 
wherein the priority of assignment is based upon pre-designated ranks that are provided for the first task handler and for the second task handler.  
(Grube teaches that the priority of assignment is based upon pre-designated ranks that are provided for the first task handler, e.g. “at least one distributed storage (DS) processing unit 16” [0037], and for the second task handler [0037, 0051], e.g. “For example, the DS processing unit 14 may determine to store slices in router 1 since the routing table reveals that router 1 is connected directly to the DS processing unit 14 and fast performance is favored. In another example, the DS processing unit 14 may determine to store slices in router 3 since the routing table 266 reveals that there are at least four routes between router 3 and the DS processing unit 14 and reliability is favored over speed” [0218])
Regarding claim 8, Grube in view of Yan in view of Hajiaghayi – 2012 disclose the following: 
wherein the priority of assignment is in accordance with respective times since a last sending of a task by the first task handler and a last sending of a task by the second task handler.  
Grube teaches that the priority of assignment is in accordance with respective times since a last sending of a task/command by the first task handler or DS processing unit [0055-0057] and a last sending of a task/command [0055-0057] by the second task handler or DS processing unit [0059-0060])
Regarding claim 14, Grube in view of Yan in view of Hajiaghayi – 2012 disclose the following: 
wherein each of the plurality of sub-data routers includes a list of blocks of the data that is stored in data nodes of the distributed data storage system.  
(Grube teaches that each of the plurality of sub-data routers includes a list of blocks of the data [0064, 0217], e.g. “data blocks” [0064], that is stored in data nodes of the distributed data storage system [0217-0218])
Regarding claim 16, Grube in view of Yan in view of Hajiaghayi – 2012 disclose the following: 
wherein the device comprises a first task handler for sending tasks from a first plurality of requesting devices to the plurality of sub-data routers, wherein at least a second task handler is for sending tasks from a second plurality of requesting devices to the plurality of sub-data routers.  
(Grube teaches that the device comprises a first task handler, e.g. “at least one distributed storage (DS) processing unit 16” [0016], for sending tasks from a first plurality of requesting devices to the plurality of sub-data routers [0210, 0214, 0217], wherein at least a second task handler, e.g. “at least one distributed storage (DS) processing unit 16” [0016], is for sending tasks from a second plurality of requesting devices to the plurality of sub-data routers [0210, 0214, 0217])
Regarding claim 18, Grube discloses the following: 
(Currently Amended) A device comprising: 
a processor; and 
Grube discloses a processor, e.g. “The processing module may be a single processing device or a plurality of processing devices. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions” [0039])
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, 
(Grube discloses a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations [0039; Claim 19 of Grube], e.g. “The processing module may have an associated memory and/or memory element, which may be a single memory device, a plurality of memory devices, and/or embedded circuitry of the processing module. Such a memory device may be a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any device that stores digital information” [0039])
the operations comprising: 
receiving a first request for processing a first task, the first request including a first estimated central processing unit utilization for the first task and a first estimated memory utilization for the first task, the first task comprising accessing at least a portion of a file stored in a distributed data storage system; 
(Grube teaches receiving a first request, from a user device to a DS processing management unit, for processing of a first task by a distributed data storage, e.g. “the DS processing coordinates the determination of DS units to store slices to by way of a solicitation method described below. In other words, the DS processing requests that the DS units determine their participation in storing data rather 
For further evidence of accessing at least a portion of a file stored in a distributed storage system, teachings of Grube are as follows: 
“The DS processing unit 16 performs the DS processing 34 to identify the DS units 36 storing the slices of the data file and/or data block based on the read command. The DS processing unit 16 may also communicate with the DS managing unit 18 to verify that the user device 14 is authorized to access the requested data” [0056]
“Assuming that the user device is authorized to access the requested data, the DS processing unit 16 issues slice read commands to at least a threshold number of the DS units 36 storing the requested data (e.g., to at least 10 DS units for a 16/10 error coding scheme). Each of the DS units 36 receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit 16” [0057]. 
For visual evidence of the requesting device, the DS processing management unit, and the distributed data storage system, please see FIG. 1 below: 

    PNG
    media_image1.png
    517
    670
    media_image1.png
    Greyscale

[FIG. 1])
receiving a respective central processing unit capacity and a respective memory capacity of each of a plurality of sub-data routers, the plurality of sub-data routers including at least a first sub-data router; 
(Grube teaches receiving a respective central processing unit capacity, e.g. “a sufficient number of DS units that will meet the sequence needs and meet the functional and performance requirements” [0100] and the “DS unit determines its availability based on one or more of the metadata, DS unit status” [0106], and a respective memory capacity, “e.g., how much memory is available” [0099], of each of a plurality of sub-data routers, e.g. “The router includes the DS processing 34, a slice memory 262, a routing engine 264, a routing table 266, and a router interface 268” [0211], the plurality of sub-data routers including at least a first sub-data router [FIG. 17, routers 1 thru 4])
wherein the first estimated memory utilization comprises an estimated quantity of memory that at least one central processing unit of the first-sub data router is to use for at least instructions and data for the processing of the first task, the processing of the first task comprising sending instructions to at least one data node of the distributed data storage system to perform at least one function associated with the accessing of the at least the portion of the file stored in the distributed data storage system in accordance with the first task;
(Grube teaches that the first estimated memory utilization comprises an estimated quantity of memory or “estimated sufficient memory” that at least one “central processing unit” [0039] belonging to a DS unit of the first-sub data router [0147; FIG. 17, All Elements; FIG. 18, All Elements] such as “a router connecting DS unit functions” [0147], is to use for at least instructions/commands and data for the processing of the first task [0056-0057, 0097, 0147], the processing of the first task comprising sending instructions , e.g. “issues slice read commands” [0057], to at least one data node or DS unit of the distributed data storage system e.g. “Each of the DS units 36 includes a processing module and memory” [0039], to perform at least one function [0057-0058], e.g. a DS unit performs a sequence of functions [0057] and DS processing unit performs an error decoding function [0058], associated with the accessing of the at least the portion/slice of the file [0043, 0056-0057] stored in the distributed data storage system in accordance with the first task [Abstract; 0056-0060, 0238-0239] – see citations of functions and access in accordance with the first task: 
“The router DS processing determines if the affiliation request response message is favorable (e.g., favorable=yes and/or agree) 292. The method branches back to the step of the router DS processing determining the routing table when the router DS processing determines that the affiliation request response message is not favorable 284” [0238]
“The router DS processing saves the affiliation to the DS unit in the routing table, slice memory, and/or DSN memory when the router DS processing determines that the affiliation request response message is favorable 294” [0239]. 
For visual evidence of the DS processing management unit, the sub-data routers, and the distributed data storage system, please see FIG. 17 and FIG. 18 below: 

    PNG
    media_image2.png
    505
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    603
    media_image3.png
    Greyscale

[FIG. 17 and FIG. 18])

 
However, Grube does not disclose the following:
determining that the first sub-data router has a lowest memory capacity from among the plurality of sub-data routers that is sufficient to accommodate the first estimated memory utilization for the first task; 
Nonetheless, this feature would have been made obvious, as evidenced by Hajiaghayi - 2012.
(Hajiaghayi - 2012 teaches determining that the first sub-data router has a lowest memory capacity, e.g. “minimum memory usage” [0055], from among the plurality of sub-data routers that is sufficient to accommodate the first estimated memory utilization for the first VPE task, e.g. “using the selected VPEs to populate a data structure D(i,m,c), which defines the minimum memory usage required to serve (m) VPEs (items) from VPNs 1 through (i) at a bandwidth usage cost (c). Finally, the best spoke-to-hub assignment solution whose memory utilization does not exceed the memory capacity (M) can be selected by analyzing the table for (i=k) (k is the number of VPNs)” [0055])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube with the teachings of Hajiaghayi - 2012. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this determining step of Hajiaghayi – 2012 with respect the estimated resource utilization for the first task of Grube. 
The motivation would have been to benefit from a “hub selection process” [0054 – Hajiaghayi – 2012].

Grube in view of Hajiaghayi – 2012 does not disclose the following:
(1)	determining that the first sub-data router has a central processing unit capacity that is sufficient to accommodate the first estimated central processing unit utilization for the first task; and 
 (2) 	sending the first task to the first sub-data router based on the determining that the first sub-data router has the lowest memory capacity that is sufficient and the determining that the first sub-Atty. Dkt. No. 2015-0945data router has the central processing unit capacity that is sufficient,
Nonetheless, this feature would have been made obvious, as evidenced by Yan.
(1) (Yan teaches determining that the first sub-data router has a central processing unit capacity, e.g. “sufficient processing capacity” [0041], that is sufficient to accommodate the first estimated central processing unit utilization for the first task, e.g. “selecting the lowest-indexed capacity quota 36 on that SSC 72” [0070], that is sufficient to accommodate the first estimated central processing unit utilization for the first task, e.g. “the control circuit 18 is configured to fill the capacity quotas 36 that are within the allocable jobs capacity 34 on any one of the active processing units 14 according to a quota filling scheme that attempts to fully utilize each given capacity quota 36 before allocating any processing jobs 22 to a next one of the capacity quotas 36. This tends to fill the lower capacity quotas 36 first, meaning that the processing jobs 22 currently allocated to a given one of the active processing units 14 tend to be "concentrated" in the smallest number of capacity quotas 36 needed to support them” [0051])
(2) (Hajiaghayi - 2012 teaches sending the second task, e.g. to serve a VPN [Abstract], to the second sub-data router [Abstract; 0054-0055] based on the determining that the first sub-data router has the lowest memory capacity that is sufficient [0025, 0057, 0069] and the determining that the first sub- data router is associated with the central processing unit capacity that is sufficient [0055]. 
Hajiaghayi provides evidence of processing unit capacity, as follows: “b) the utilization cost indicative of the capacities of the physical PE routers used by the VPNs; ... Utilization costs are a function of multiple router resources including the memory utilization that is driven by … the central processing unit (CPU) utilization that is driven by border gateway protocol (BGP) sessions” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Hajiaghayi – 2012 with the teachings of Yan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the determining step of Yan with respect to the CPU capacities and memory capacities of Grube in view of Hajiaghayi – 2012. 
The motivation would have been to benefit from “the overall allocation strategy” [0070 – Yan].
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Yan in view of Hajiaghayi - 2012 in view of DeSantis et al. (Pub. No. US2008/0059557 published on March 6, 2008; hereinafter DeSantis) in view of Celaya et al. (NPL titled “A task routing approach to large-scale scheduling”, published on December 20, 2012; hereinafter Celaya).
Regarding claims 4 and 24, Grube in view of Yan in view of Hajiaghayi - 2012 does not disclose the following: 
wherein the operations further comprise: 
(1)	determining that the second estimated central processing unit utilization for the second task is below a threshold central processing unit utilization; 
(2)	determining that the second estimated memory utilization for the second task is below a threshold memory utilization; and 
Nonetheless, this feature would have been made obvious, as evidenced by DeSantis.
(1) (DeSantis teaches determining that the second estimated central processing unit utilization, e.g. amount of processor usage [0024] for the second task is below a threshold, e.g. “under-utilized”, central processing unit utilization [0028])
(2) (DeSantis teaches determining that the second estimated memory utilization, e.g. amount of memory usage [0024] for the second task is below a threshold, e.g. “under-utilized”, memory utilization [0028])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan in view of Hajiaghayi - 2012 with the teachings of DeSantis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the determining techniques of DeSantis with respect to the second estimated central processing unit utilization and the second estimated memory utilization of Grube in view of Yan in view of Hajiaghayi – 2012. 
The motivation would have been “to enhance operation of the program execution service (e.g., by attempting to use under-utilized groups of computing systems, by using a computing system that has a lowest cost of operation, etc.)” [0028 – DeSantis].

However, Grube in view of Yan in view of Hajiaghayi – 2012 in view of DeSantis do not disclose the following feature:
sending the second task to a sub-data router with a lowest latency from among the plurality of sub-data routers. 
Nonetheless, this feature would have been made obvious, as evidenced by Celaya.
(Celaya teaches sending/queuing the second task [Section 3.2, Paragraph 2] to a sub-data router – a node such as a routing node Ru [Section 3.3 Node model, 3rd bullet] with a lowest latency from among 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan in view of Hajiaghayi – 2012 in view of DeSantis with the teachings of Celaya. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the assigning step of Celaya on tasks of Grube in view of Yan in view of Hajiaghayi – 2012 in view of DeSantis.
The motivation would have been as follows: “application tasks are allocated to those nodes with enough available computing time, trying to finish on time as many tasks as possible” [Section 6.3, Paragraph 2 - Celaya].
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Yan in view of Hajiaghayi - 2012 in view of DeSantis et al. (Pub. No. US2008/0059557 published on March 6, 2008; hereinafter DeSantis).
Regarding claim 5, Grube in view of Yan in view of Hajiaghayi - 2012 does not disclose the following: 
wherein the first request further includes a first latency requirement of the first task, wherein the first task is sent to the first sub-data router when it is determined that: 
the first sub-data router has the lowest central processing unit capacity that is sufficient to accommodate the first estimated central processing unit utilization for the first task, the first sub-data router has the memory capacity that is sufficient to accommodate the first estimated memory utilization for the first task, and a latency between the device and the first sub-data router is in accordance with the first latency requirement. 
Nonetheless, this feature would have been made obvious, as evidenced by Celaya.
Celaya teaches that the first request further includes a first latency/deadline requirement of the first task [Table 1, Element δi – Deadline of Ai], 
wherein the first task is sent [Section 3.2, Paragraph 2] to the first sub-data router [Section 5, Paragraph 1; Section 6.1.2, Paragraphs 1-2; Fig. 5. Forwarding algorithm for the IBP policy] when it is determined that the first sub-data router has the lowest central processing unit capacity that is sufficient to accommodate the first estimated central processing unit utilization for the first task [Table 1, Element su – Computing power of node Pu, in MFLOPS; Page 1100, Section 3.3, Left Column, Paragraphs 1-3; Page 1103, Section 6.2.1, Paragraph 4, Right Column], 
the first sub-data router has the memory capacity that is sufficient to accommodate the first estimated memory utilization for the first task [Table 1, Element Mu – Memory available at node Pu, in megabytes; Section 4.1, Definition 1, Paragraph 2; Page 1100, Section 3.3, Left Column, Paragraphs 1-3], and 
a latency/deadline between the device and the first sub-data router is in accordance with the first latency requirement, e.g. “deadlines can also be used to provide the time a user is willing to wait for an application to finish” [Section 6.3, Paragraph 1])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan in view of Hajiaghayi - 2012 with the teachings of Celaya. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Celaya for the requests and tasks of Grube in view of Yan in view of Hajiaghayi - 2012. 
The motivation would have been: 
1) “to represent the availability of execution nodes for different policies”, 
2) propagate “the availability information on a tree-based network overlay”, and 
3) route “tasks towards the most suitable execution nodes, performing stateless resource discovery and allocation simultaneously” 
Celaya].
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Yan in view of Hajiaghayi - 2012 in view of McChord et al. (Pat. No. US/10404521 filed on January 14, 2016; hereinafter McChord).
Regarding claim 9, Grube in view of Yan in view of Hajiaghayi in view of McChord discloses the following: 
wherein the operations further comprise: 
receiving a notification from the first sub-data router that the first task is placed in a processing queue at the first sub-data router.  
(McChord teaches receiving a notification, e.g. a heartbeat, from the first sub-data router, e.g. “Router 200”, that the first task is “received” and placed in a processing queue at the first sub-data router [Column 26, Lines 1-14], e.g. “The Router 200 can perform the requested tasks or alternatively the Router 200 can push the tasks contained in the task set 1128 to a local queue of scheduled tasks. Thereafter, the Router 200 can send a heartbeat 1130 to the AuxServer 400A indicating that the tasks were performed and/or that the tasks were received. The AuxServer 400A can remove the tasks included in the task set 1128 from the corresponding task queue 1132 upon receiving the router heart beat 1130” [Column 26, Lines 3-8])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan in view of Hajiaghayi with the teachings of McChord. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Modify the system of Grube in view of Yan in view of Hajiaghayi with the teachings of McChord.
The motivation would have been to the same as that of claim 6.
The motivation would have been to process tasks and send transaction acknowledgement [Column 26, Lines 11-14 – McChord
Regarding claim 11, Grube in view of Yan in view of Hajiaghayi in view of McChord discloses the following: 
wherein the device comprises a first task handler for sending tasks to the plurality of sub-data routers, 
(McChord teaches that the device comprises a first task handler or “DMS server [Column 23, Lines 13-15; Fig. 7, Element 400], for sending tasks to the plurality of sub-data routers [Column 23, Lines 53-60])
and wherein the sending the first task to the first sub-data router comprises: 
sending a notification to a second task handler of the sending of the first task to the first sub-data router; and 
(McChord teaches sending a notification/heartbeat to a second task handler or “AuxServer 400A” of the sending of the first task to the first sub-data router [Column 26, Lines 1-14])
sending the first task to the first sub-data router after a hold-off time.  
(McChord teaches sending the first task to the first sub-data router, at a scheduled time, after a delay hold-off time, e.g. “the router 200 can send a task request 1118 to the AuxServer 400A. The AuxServer 400A can execute a command to retrieve one or more tasks scheduled at a time within a range specified for example by the times ST1 and ST2 in 720” [Column 25, Lines 33-67])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan in view of Hajiaghayi with the teachings of McChord. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of McChord with respect to the tasks of Grube in view of Yan in view of Hajiaghayi - 2012.
The motivation would have been to process tasks during a “cyclic process” [Column 25, Lines 33-54 - McChord].
Regarding claim 12, Grube in view of Yan in view of Hajiaghayi - 2012 in view of McChord discloses the following: 
wherein the hold-off time is in accordance with a latency between the first task handler 
(McChord teaches that the hold-off time, e.g. “a predetermined time” [Column 23, Lines 29-30], is in accordance with a latency between the first task handler and the second task handler [Column 27, Lines 14-23; Column 39, Lines 64-67; Column 40, Lines 1-47])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan in view of Hajiaghayi - 2012 with the teachings of McChord. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the hold-off time of McChord for the device and second task handler Grube in view of Yan in view of Hajiaghayi - 2012
The motivation would have been to promote task scheduling [Column 23, Lines 27-32 – McChord].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Yan in view of Hajiaghayi in view of McChord in view of DeSantis.
Regarding claim 10, Grube in view of Yan in view of Hajiaghayi in view of McChord does not disclose the following: 
wherein the operations further comprise: 
(1)	sending the first task to a second sub-data router of the plurality of sub-data routers; and 
(2)	transmitting a cancellation regarding the first task to the first sub-data router.  
Nonetheless, this feature would have been made obvious, as evidenced by DeSantis.
(1) (DeSantis teaches sending the first task to a second sub-data router of the plurality of sub-data routers [0029-0030], e.g. “Furthermore, in some embodiments the System Manager component may determine to move at least some executing programs in at least some situations from their current host computing systems to other host computing systems, such as if no candidate host computing systems is determined for a particular program copy execution request, if a computing system fails or access is otherwise lost to one or more computing systems, if an executing program copy terminates prematurely, periodically, etc. If so, the System Manager component may, for one or more program copies already executing on a current host computing system, determine another host computing system to execute the program copy instead of the current host computing system such that the other host computing system satisfies any constraints related to execution of the program copy” [0030])
(2) (DeSantis teaches transmitting a cancellation regarding the first task to the first sub-data router, e.g. “an error or other notification may be returned to provide notification that no computing systems that satisfy the identified constraint(s) are currently available to execute the program copy…” [0029])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan in view of Hajiaghayi in view of McChord with the teachings of DeSantis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the sending and transmitting steps of Santis on the Grube in view of Yan in view of Hajiaghayi in view of McChord.
The motivation would have been to “provide an error or other status response (not shown) to the user from whom the request was received” [0045 – DeSantis].
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Yan in view of Hajiaghayi - 2012 in view of Li et al. (Pub. No. US2015/0363232 published on December 17, 2015; hereinafter Li).
Regarding claim 17, Grube in view of Yan in view of Hajiaghayi - 2012 does not disclose the following: 
wherein the operations further comprise: 
receiving, from the first sub-data router, an actual central processing unit utilization and an actual memory utilization for the processing of the first task, wherein the actual central processing unit utilization and the actual memory utilization for the processing of the first task are used in calculating a second estimated central processing unit utilization for a second task and a second estimated memory utilization for the second task.  
Nonetheless, this feature would have been made obvious, as evidenced by Li.
(Li teaches receiving, from the first sub-data router, an actual central processing unit utilization, e.g. “CPU usage”, and an actual memory utilization, e.g. “memory usage”, for the processing of the first task [0026], wherein the actual central processing unit utilization and the actual memory utilization for the processing of the first task [0026] are used in calculating a second estimated central processing unit utilization for a second task and a second estimated memory utilization for the second task, e.g. “For example, each worker node generates worker-node data based on already stored metric data over the time period specified in the query 104 sent to the master node 102. The master node 102 receives worker-node data from the N worker nodes and aggregates the worker-node data to generate a master-data structure 108 which is a frequency distribution of the full set of metric data output from the data sources 106. The master-data structure 108 may be used by the master node 102, or another physical or virtual computer system, to calculate statistical quantities, such as estimated percentiles of the metric data.” [0026])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Grube in view of Yan in view of Hajiaghayi - 2012 with the teachings of Li. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Li with respect to resource utilizations of Grube in view of Yan in view of Hajiaghayi – 2012.
The motivation would have been to generate output data “based on already stored metric data” [0026 - Li].


Response to Amendment
Applicant’s arguments/remarks, see “REMARKS”, filed January 22, 2021 have been respectfully considered with respect to claims 1-12, 14 and 16-18, 20, and 22-24. 
However, these arguments are not persuasive.
Applicant brings forth the following arguments for claims 1, 18, and 20 against prior art of Grube et al. (Pub. No. US2014/0281817 published on September 18, 2014; hereinafter Grube): 
(1) “In reply, it is noted that paragraph [0203] of Grube makes clear that the reference is talking about storage, even though the reference appears to repeat the term “memory”. The Examiner’s interpretation of “sufficient memory” appears to be that there is enough space to store the data. This is not what the present claims are claiming. In addition, the architecture of Grube is not the same as described in the present claims. There is no hierarchy of a processing system (e.g., a task handler), a plurality of sub-data routers, and a plurality of nodes of a distributed data storage system, such as in connection with the claimed examples of the present application. The routers in Grube are simply in the paths between source(s) and storage nodes. The routers don’t make further decisions as to where to send the data.” [Page 17 of REMARKS]
(2) “In contrast, in accordance with the present disclosure, sub-data routers may monitor their own statuses and periodically report CPU and memory capacities to task handlers (e.g., in one example, the device of claim). In addition, when a task is assigned to one of the sub-data routers, the sub-data router may process the task if the CPU capacity and the memory capacity of the sub-data router permit such processing. (See e.g., Specification, para. [0029]). For the sake of completeness, it is noted that in accordance with the present disclosure, once a sub-data router is assigned a task, the sub-data router may then engage one or more nodes of a distributed data storage system to process aspects of the task. For instance, in one example, the sub-data router may implement a map-reduce algorithm to distribute various operations of the task to multiple nodes and to aggregate the results. (See, e.g., Specification, 
(3) “As such, the present amendments distinguish over the description in Grube of determining where storage capacity (which the reference sometimes calls “memory”) is available. In addition, the present amendments further clarify the relations between the processing system (e.g., a task handler), the first sub-data router, and the nodes of the distributed data storage system. It is submitted that Grube does not describe such an arrangement (with Yan and Hajiaghayi-2012, as well as the combination of Grube, Yan, and Hajiaghayi-2012 remaining similarly deficient).” [Page 18 of REMARKS]
Applicant brings forth further arguments that prior arts applied in claim 4, claim 5, claims 9, 11, and 12, and claim 17 do not teach the amended claim features of claims 1, 18, and 20. 
However, Examiner respectfully disagrees to all arguments. 
Examiner assessed the claim language and gave the broadest, reasonable interpretation for the amendments, followed by valid citations to reject the claim, as detailed below: 
“receiving a first request for processing of a first task, the first request including a first estimated central processing unit utilization for the first task and a first estimated memory utilization for the first task, the first task comprising accessing at least a portion of a file stored in a distributed data storage system;”
***EXAMINER’S INTERPRETATION:
	“receiving a first request for processing a first command, the first request has information about estimated central processing unit utilization associated with the first command and a first estimated memory utilization associated with the first command, the first command accesses at least a slice of a file stored in a distributed storage system that is a part of a network”
Grube discloses that the user device sends a request to a management unit known as DS processing, which “may receive the user ID, the data object name, and metadata associated with the data object” [0095] for further processing involving routers and nodes of the distributed data storage system.
Next, Grube teaches that the request has metadata information about estimated central processing unit utilization associated with the first command, e.g. “performance indicator” [0096] or DS processing “requirements imposed by a command or a predetermination” [0097], and a first estimated memory utilization associated with the first command [0056-0057, 0094, 0096-0097]. 
Finally, Grube teaches that the first task comprising accessing at least a portion of a file stored in a distributed data storage system [0043, 0056-0057, 0097, 0203; FIG. 1].
“wherein the first estimated memory utilization comprises an estimated quantity of memory that at least one central processing unit of the first-sub data router is to use for at least instructions and data for the processing of the first task, the processing of the first task comprising sending instructions to at least one data node of the distributed data storage system to perform at least one function associated with the accessing of the at least the portion of the file stored in the distributed data storage system in accordance with the first task;”
***EXAMINER’S INTERPRETATION:
	“the first estimated memory utilization comprises an estimated quantity of memory that a processing module associated with the first-sub data router is intended to use for at least instructions and data for the processing of the first – there is no patentable weight for the underlined section. 
the processing of the first task comprises sending instructions or messages to one or more nodes of the distributed data storage system to perform at least one function, either by the node or another system component, the function being associated with the accessing of the at least the slice of the file stored in the distributed data storage system in accordance with the first command”
Grube discloses that the first estimated memory utilization comprises an estimated quantity of memory that a processing module [0039] associated with the first-sub data router [0147, 0209-0225; FIG. 17, All Elements; FIG. 18, All Elements] is to use for at least instructions and data for the processing of the first task [0056-0057, 0097, 0147].
Finally, Grube teaches that the processing of the first task comprising sending instructions to at least one data node of the distributed data storage system [0039] to perform at least one function associated with the accessing of the at least the portion of the file [0043, 0056-0058] stored in the distributed data storage system in accordance with the first task [Abstract; 0056-0060, 0238-0239].
Now considering Applicant arguments, responds to those arguments as follows:
	(1) Examiner responds that the interpretation of “sufficient memory” in Grube is not directed to space to store data. It is directed towards information about memory needed, as conveyed by the router – see DSN memory [0209-0211] and router information [FIG. 17 and FIG. 18 of Grube] – and the distributed data storage system, e.g. “distributed storage system" [0209]. Applicant did not clearly establish the distinction between the claimed invention and the prior art of Grube. Applicant also states that the architecture of Grube is not the same as described in the present claims. But upon further review of Grube, Examiner respectfully disagrees. Examiner responds that the nature of the Grube disclosed prior art is similar to the invention of Applicant – please consider drawings of Grube which discloses a requesting device [FIG. 1], a DS processing management unit similar to a set of task handlers [FIG. 1 and FIG. 17], sub-data routers [FIG. 17], and nodes of distributed data storage system [FIG. 17 and FIG. 18]. As for the routers, they provide more capability than determining path and transferring data. They have slice memory, a routing engine, a routing table, and a routing interface – see [0209-0219] of Grube. 
	(2) Next, Examiner wants to compare some concepts of the prior art Grube to the disclosed invention by Applicant. The invention of Applicant states that CPU and memory capacities are sent to Grube discloses the use of DS processing to gain a report of CPU and memory capacities [0045-0046, 0098-0099]. The invention of Applicant states that tasks are assigned to sub-data router that perform the processing using a distributed data storage system. In comparison, Grube discloses the use of sub-data routers to organize task processing among one or more nodes of a distributed data storage system. Additionally, these teachings also state that once a sub-data router is assigned a task, the sub-data router may then engage one or more nodes of a distributed data storage system to process aspects of the task [0209-0224; FIG. 18; FIG. 19]. The invention of Applicant states, in the written description and not the claims, that there is a capability to implement a map-reduce algorithm to distribute various operations of the task to multiple nodes and to aggregate the results. This feature is not disclosed by Grube or any prior art of record, and Applicant is recommended to add this feature in the claim language. Finally, the invention of Applicant states that there is a three-tier architecture where task handlers distribute tasks to sub-data routers, and the sub-data routers engage storage and processing nodes. In comparison, Grube also discloses features of this three-tier applicant, as evidenced by [0056-0057, 0096-0098, 0209-0224; FIG. 1; FIG. 18; FIG. 19] of prior art Grube.
(3) Examiner acknowledges the case that Applicant made, in an attempt to show distinctions between Grube and the amended claims. However, the functional steps taught by Grube are equivalent to the claim amendments made. Applicant also emphasized the disclosed relations between the processing system (e.g., a task handler), the first sub-data router, and the nodes of the distributed data storage system in their claimed invention. In comparison, Grube again discloses this type of relation between components as well, showing this feature would have been unpatentable by primary reference of Grube in the 35 U.S.C. 103 rejection set above 
– see [0056-0057, 0096-0098, 0209-0224; FIG. 1; FIG. 18; FIG. 19] of prior art Grube.
Examiner also performed a further search to discover relevant prior art about distributed storage processing – please see (PTO-892) for relevant prior art to meet claimed limitations. 
Therefore, Examiner claim are unpatentable over 35 U.S.C. 103(a).
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        April 22, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199